Citation Nr: 0113790	
Decision Date: 05/16/01    Archive Date: 05/23/01	

DOCKET NO.  94-23 067	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an undiagnosed disorder 
manifested by abdominal pain.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to 
September 1992.  A review of the veteran's DD Form 214 
reveals that the veteran was awarded the Southwest Asia 
Service Medal with three Bronze Stars, as well as the Kuwait 
Liberation Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Seattle, Washington.  

This case was previously before the Board in August 1999, at 
which time it was REMANDED for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  A chronic gastrointestinal disorder, currently diagnosed 
as irritable bowel syndrome, is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active service.

2.  The veteran does not currently suffer from an undiagnosed 
gastrointestinal disorder which is shown to be the result of 
his service in the Persian Gulf.  


CONCLUSION OF LAW

A chronic gastrointestinal disorder, including an undiagnosed 
disorder manifested by "abdominal pain," was not incurred in 
or aggravated by active military service, nor may such a 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service clinical records reveal that, in early June 1986, the 
veteran was seen for a complaint of pain in his lower stomach 
of approximately one month's duration.  Reportedly, the 
veteran had experienced sharp pains when bending over to pick 
up items, and, on occasion, when taking a deep breath.  
Physical examination showed no evidence of any swelling or 
discoloration.  Nor was there any evidence of tenderness to 
touch.  The clinical assessment was inguinal strain.

Approximately one month later, the veteran was once again 
heard to complain of pain in the area of his groin.  Physical 
examination was negative for any evidence of swelling, though 
the veteran did complain of pain with "deep cough."  On 
further examination, the veteran's abdomen was soft and flat, 
with normal bowel sounds, and no evidence of any masses or 
organomegaly.  

On clinical follow-up the next day, the veteran gave a 
history of suprapubic abdominal pain of one month's duration, 
which was not relieved by rest or medication.  According to 
the veteran, this pain "ran across" his suprapubic area, and 
was somewhat worse in the lateral regions.  On physical 
examination, the veteran was in no acute distress.  His 
abdomen was flat and soft, and there was no evidence of any 
masses, tenderness, or visceromegaly.  Further evaluation 
revealed some evidence of tension on the rectus abdominii, 
with some pain in the area.  Radiographic studies showed no 
evidence of any abnormalities of the abdomen.  The clinical 
assessment was myalgia of the rectus abdominii.

In mid-January 1987, the veteran was heard to complain of 
pain in the area of his lower chest, in particular, in the 
lower thoracic region just over the diaphragm in the 
"epigastric versus thoracic" region.  According to the 
veteran, this pain had been present for two days.  On 
physical examination, the veteran's bowel sounds were 
normoactive.  There was no evidence of organomegaly, or of 
right lower quadrant, left lower quadrant, right upper 
quadrant, or left upper quadrant pain.  The pertinent 
diagnosis was gastritis.  

In late August 1987, the veteran was heard to complain of 
"stomach cramps and vomiting" on more than twelve occasions 
since early morning.  On physical examination, the veteran's 
abdomen was not distended.  Bowel sounds were present, and 
the veteran's abdomen was soft and depressible, with no 
evidence of masses or tenderness.  The clinical assessment 
was acute gastroenteritis with dehydration.

The following day, the veteran stated that he "felt better," 
though he was still experiencing some nausea.  Reportedly, 
the veteran had developed diarrhea early that morning, though 
with no abdominal cramps or pain.  On physical examination, 
the veteran's abdomen was soft.  The clinical assessment was 
resolving acute gastroenteritis.

During the course of outpatient treatment in mid-December 
1987, the veteran complained of nausea, diarrhea, and 
vomiting, as well as "chest pains and headache" since 3 
o'clock that morning.  On physical examination, the veteran's 
abdomen was soft and depressible, with no evidence of any 
masses, and no tenderness.  The clinical assessment was acute 
gastroenteritis.  When seen the next day for follow-up, the 
veteran received a diagnosis of "resolving gastroenteritis."

In early March 1989, the veteran complained of vomiting and 
fever.  On physical examination, bowel sounds were increased, 
though the veteran's abdomen was soft.  There was evidence of 
moderate tenderness to palpation on the right and left, 
though with no indication for appendicitis.  The clinical 
assessment was gastroenteritis (probable viral infection).  
When seen the following day, the veteran stated his condition 
had "worsened."  The veteran continued to complain of 
dizziness and diarrhea, as well as an upset stomach which had 
begun three days earlier.  On physical examination, the 
veteran's bowel sounds were moderately increased.  Once 
again, the veteran's abdomen was soft, though with moderate 
tenderness to palpation.  The clinical assessment was 
gastroenteritis (probable viral etiology).

During the course of outpatient treatment in mid-December 
1989, the veteran was heard to complain of dizziness and 
diarrhea of approximately five days' duration.  The clinical 
assessment was viral syndrome with gastroenteritis.  

In mid-February 1990, the veteran complained of "sharp 
abdominal pain" below the ribs, in the area of the upper 
abdomen.  Additionally noted were problems with early morning 
diarrhea.  On physical examination, bowel sounds were 
positive.  There was some evidence of tenderness in the left 
lower quadrant, as well as some guarding, but with no 
rebound.  The clinical assessment was viral gastroenteritis.  
Later that same day, the veteran was seen for follow-up of 
abdominal pain and diarrhea, present since that morning.  The 
clinical assessment was resolving viral gastroenteritis. 

The following day, the veteran was heard to complain of 
abdominal pain, which was "worst" in his right side.  
According to the veteran, he had experienced pain for 
approximately 24 hours.  On physical examination, bowel 
sounds were positive.  The veteran's abdomen was soft, with 
mild tenderness to deep palpation.  The clinical assessment 
was viral gastroenteritis.

One day later, the veteran returned for follow-up of his 
abdominal pain.  According to the veteran, his abdominal pain 
was now "dull," and present only on the left side.  The 
clinical assessment was resolving viral gastroenteritis.

During the course of a period of service hospitalization for 
an unrelated medical problem in January 1991, the veteran 
denied both bowel and bladder difficulties.

In mid-June 1992, the veteran was seen for trauma to his 
abdomen, reportedly the result of a "flying board."  At the 
time of evaluation, the veteran stated that he had been 
cutting a board, when the saw blade "caught," and threw the 
board back towards him, hitting him in the abdomen.  When 
questioned, the veteran complained of pain in the right lower 
periumbilical area.  Physical examination revealed positive 
bowel sounds in the four quadrants, which were somewhat 
decreased, in conjunction with a "soft tenderness" throughout 
the right lower quadrant.  There was no evidence of rebound, 
though some voluntary guarding was present.  At the time of 
evaluation, there was a rectangular abrasion imprint 
representative of the "end of a three-quarter piece of wood" 
in the veteran's right lower quadrant, but no hematoma.  
Radiographic studies were consistent with a nonspecific bowel 
gas pattern, and no evidence of free subdiaphragmatic air.  
The clinical assessment was blunt abdominal trauma.

On general surgery evaluation the following day, there was 
noted an abrasion in the veteran's right lower quadrant, 
accompanied by superficial tenderness, and positive bowel 
sounds.  Additionally noted was some positive guarding in the 
area of the right lower quadrant.  Reportedly, a number of 
hematocrits had been drawn, none of which showed any evidence 
of intraperitoneal hemorrhage.

A service separation examination of August 1992 was negative 
for history, complaints, or abnormal findings indicative of 
the presence of chronic abdominal/gastrointestinal pathology.  
A physical examination of the veteran's abdomen and viscera 
conducted at that time was within normal limits, and no 
pertinent diagnoses were noted.  

In early December 1992, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
several year history of intermittent midabdominal pain which 
varied from mildly irritating to "doubling him over."  
Reportedly, on rare occasions, the veteran's abdominal pain 
would interfere with his activity.  According to the veteran, 
this pain lasted "from a few hours to several days," and 
seemed to have "no precipitating factors."  Apparently, it 
was not associated with diarrhea, constipation, nausea or 
vomiting, and was not affected by food.  According to the 
veteran, he "occasionally" attained relief with either baking 
soda or Pepto-Bismol.  There was no relationship to "passing 
gas" and the veteran had undergone no abdominal operations.  
When questioned, the veteran stated that he had been 
evaluated "in the service," but that "no tests were done."  
On physical examination, the veteran's abdomen was 
unremarkable. The pertinent diagnosis was chronic 
intermittent midabdominal pain of unclear etiology. 

During the course of VA outpatient treatment in mid-October 
1995, the veteran gave a history of epigastric pain of two 
weeks' duration, accompanied by "some diarrhea" but no 
vomiting.  According to the veteran, he felt "blah," and had 
experienced trouble concentrating.  On physical examination, 
the veteran's abdomen was mildly tender through the area of 
the epigastrium.  The pertinent diagnosis was viral 
gastroenteritis.  

VA outpatient treatment records covering the period from 
January to March 2000 reveal that the veteran was seen at 
that time for various gastrointestinal complaints.  On 
outpatient gastrointestinal examination in March 2000, the 
veteran gave a history of abdominal pain since 1987, 
accompanied by cramping suprapubic pain.  Reportedly, 
following a minimal examination, no diagnosis had been made.  
Currently, the veteran experienced monthly recurrences of the 
aforementioned pain, the most recent of which occurred one 
week earlier.  According to the veteran, he experienced "a 
day of crampy suprapubic pain" followed by "diarrhea for a 
day," but with no overt bleeding, and no concomitant 
symptoms.  A barium enema was reported as negative.  
According to the veteran, in 1966, he had been seen in a 
local emergency room, but no diagnosis had been made, despite 
an apparent evaluation which occurred during the episode in 
question.  The veteran voiced no systemic symptoms.  Nor did 
he note the presence of interepisodic diarrhea or 
constipation.  On physical examination, the veteran was 
neither pale nor icteric.  His abdomen was scaphoid, with no 
masses or tenderness, no hepatosplenomegaly, normal bowel 
sounds, and a normally palpable sigmoid colon.  At the time 
of evaluation, no hernias or scrotal masses were present, and 
a rectal examination was negative.  The clinical impression 
was of "13 years of episodic abdominal pain," with subjective 
symptoms, but no objective findings, "probably functional 
gastrointestinal disease."  In the opinion of the examiner, 
the veteran's symptoms did not flow from a single disability, 
and were subjective in nature.  According to the examiner, 
the veteran's "symptom complex" was "chronic by definition."

In June 2000, the veteran underwent a VA fee-basis 
examination by a specialist in the field of gastroenterology.  
At the time of that examination, the veteran's complete 
medical records were available, and were reviewed.  Attention 
was directed towards episodes of abdominal symptoms, with the 
veteran stating that he was currently experiencing episodes 
of severe, incapacitating abdominal pain on "approximately a 
monthly basis."  According to the veteran, his pain was 
"sharp," and "very intense."  When this pain occurred, the 
veteran found it necessary to "lie down and curl into a 
ball."  When further questioned, the veteran stated that his 
abdominal pain lasted from 1 to 2 hours before resolving.  
Reportedly, subsequent to these episodes, the veteran 
experienced abdominal cramping discomfort, with watery 
diarrhea over an 18 to 24 hour period.  According to the 
veteran, there were no "clear cut" provocative factors.  
Rather, his gastrointestinal problems "had a mind of their 
own."  Food did not precipitate the veteran's problems, and 
they were unrelated to stress.  When questioned, the veteran 
stated that his gastrointestinal symptomatology did not occur 
at any specific time of the day or night, and that the only 
"palliative factor" was "resting."  When further questioned, 
the veteran stated that his problems began "in the late 
1980's," while he was in service in Germany.  Since that 
time, his problems had "progressively worsened" with time, at 
first, occurring approximately every 6 to 8 months.  The 
veteran stated that his current symptoms were the same as his 
previous symptoms, and that they had increased in frequency, 
but not intensity.  His episodes were heralded by light 
cramping, accompanied by an element of nausea, and, within 
one-half hour, "very sharp stabbing pains."  When questioned, 
the veteran stated that he had tried antacids and over-the-
counter acid suppression medication without benefit.  
Reportedly, diagnostic studies at a VA medical facility had 
included a barium enema, which was normal.  The veteran 
stated that, in approximately 1993, he had undergone an upper 
endoscopy, following which he was told he had "a small 
ulcer."  The veteran stated that this ulcer was not 
attributed to Helicobacter, but rather secondary to excessive 
use of Ibuprofen.  According to the veteran, the pain that he 
was experiencing at the time of the aforementioned endoscopy 
was "much different" than his current pain.  When questioned, 
the veteran denied previous small bowel follow-through or 
ultrasound evaluations.

On physical examination, the veteran complained of a chronic 
decreased appetite, though with no change in weight.  
Overall, his energy level had been stable.  The veteran 
stated that he experienced diarrhea only following episodes 
of symptoms, and that there was no underlying constipation.  
According to the veteran, he had no known anal or rectal 
fistula.  He denied both hematemesis and melena, and had no 
circulatory reactions in relation to the ingestion of food.  
According to the veteran, he did have orthopedic problems 
which had been evaluated by the VA, and localized as 
myofascial disease of his left trapezius and shoulder.  At 
the time of evaluation, the veteran denied problems with 
abdominal bloating.  Nor had he experienced any significant 
emesis at any time in the past.  

The examiner performed a review of the veteran's records and 
identified the following events as pertinent.  In June and 
July of 1986, he was evaluated for abdominal wall pain.  In 
August of 1987, he was seen for stomach cramps, nausea, and 
vomiting, felt to be consistent with viral gastroenteritis.  
This recurred in December of 1987, again with nausea, 
diarrhea, and vomiting, and once again felt to be acute 
gastroenteritis.  The next entry, in March 1989, was 
significant for complaints of dizziness, diarrhea, and an 
upset stomach.  Subsequently, in February 1990, the veteran 
was seen for abdominal pain and diarrhea, which was again 
attributed to viral gastroenteritis.  In August 1991, he was 
heard to complain of nausea and vomiting with diarrhea.  
Finally, there was an episode of abdominal wall pain in June 
of 1992.

On physical examination, the veteran's abdomen was benign, 
with no evidence of surgical scars, no hepatosplenomegaly, no 
rebound, and no guarding.  The clinical assessment was 
"probable irritable bowel syndrome."  In the opinion of the 
examiner, "within the differential diagnosis," one was 
compelled to consider intermittent obstruction of the small 
bowel, though this was "unlikely" given the absence of 
visible abdominal bloating, or vomiting with episodes.  It 
was recommended that the veteran undergo small bowel follow-
through as well as an abdominal ultrasound, the latter with 
attention to the gallbladder in order to rule out 
cholelithiasis, given the intermittent nature of the 
veteran's pain with associated colic.  In the opinion of the 
examiner, while it was "clear" that the veteran had been seen 
for several episodes of nausea, vomiting, and abdominal pain 
attributable to probable gastroenteritis, there was "no 
clear-cut relationship" between those episodes and the 
veteran's current symptoms.  At the time of the examination, 
the veteran was not manifesting any objective indications of 
chronic disability, but, rather, having subjective episodes 
of abdominal pain, without further documentation in the 
medical records.  In the opinion of the examining 
gastroenterologist, if a small bowel follow-through and 
ultrasound were found to be normal, then the veteran's 
current symptoms were "not related to his military service."

Ultrasound evaluations of the veteran's abdomen and kidneys 
conducted in mid-August 2000 were unremarkable, as were 
radiographic studies of the veteran's small bowel conducted 
at that same time. 

On subsequent VA evaluation in mid-August 2000, the veteran 
complained of abdominal pain which had been present since the 
"mid-1980's" when he was on active duty.  Reportedly, on 
average, the veteran experienced the "sudden onset" of 
cramping pain approximately once per month.  Following that 
pain, the veteran would have "some gas and then diarrhea."  
When questioned, the veteran stated that he had suffered no 
weight loss, and had not had "any further difficulties."  
While "multiple tests" had been conducted, there had been "no 
conclusive diagnosis" as far as specific pathology.  
According to the veteran, he had undergone an abdominal 
ultrasound which was unremarkable, as well as a small bowel 
follow-through, a renal ultrasound, and a barium enema, all 
of which were "completely negative."  

On physical examination, the veteran's abdomen was soft and 
nontender, with active bowel sounds, and no 
hepatosplenomegaly.  Based on the veteran's symptoms, as well 
as an upper and lower gastrointestinal work-up, according to 
the examining physician's assistant, it certainly seemed 
reasonable to assign a diagnosis of irritable bowel syndrome.  
The assistant explained that that diagnosis was "a diagnosis 
of exclusion."  Noted was that the veteran "probably always" 
had a mild irritable bowel syndrome, and that he continued to 
have mild irritable bowel syndrome.  However, his "absolute 
disability and limitations" from this problem were "very 
limited," since it usually amounted to "just two hours of 
cramping, followed by one episode of diarrhea about once per 
month."  
Analysis

The veteran in this case seeks service connection for an 
"undiagnosed" disorder characterized by abdominal pain.  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000).  The Board notes that, on November 2, 
1994, Congress enacted the "Persian Gulf War Veterans' 
Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new § 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses which 
became manifest either during active duty in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or to 
a degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  To implement the Persian Gulf 
War Veterans' Act, the VA added 38 C.F.R. § 3.317, which 
defines qualifying Persian Gulf service, as well as 
establishing the presumptive period for service connection, 
and a broad but nonexclusive list of signs or symptoms which 
may be representative of undiagnosed illnesses for which 
compensation may be paid.  These "signs or symptoms" include 
fatigue; signs or symptoms involving the skin; headaches; 
muscle pain; joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the upper or lower respiratory system; sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  On March 6, 1998, the presumptive 
period for undiagnosed illnesses was extended to December 31, 
2001.  See 63 Fed. Reg. 11,122-11,123 (March 6, 1998).

For purposes of 38 C.F.R. § 3.317, the disability in question 
cannot be attributable to any known clinical diagnosis.  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators which are capable of independent verification.  
Compensation may not be paid where there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event which occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317 (2000).

In the present case, service medical records fail to document 
the presence of "chronic" gastrointestinal pathology.  While 
on a number of occasions in service, the veteran received 
treatment for what was eventually determined to be 
gastroenteritis, these episodes were, apparently, acute and 
transitory in nature, and resolved without residual 
disability.  As of the time of the veteran's service 
separation examination in August 1992, his abdomen and 
viscera were entirely within normal limits, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
presence of chronic identifiable gastrointestinal pathology 
is revealed by a VA fee-basis examination in June 2000, 
approximately eight years following the veteran's discharge, 
at which time he received a diagnosis of "probable" irritable 
bowel syndrome.  Further noted at that time was that, while 
the veteran had, in fact, been seen on several occasions in 
service for nausea, vomiting, and abdominal pain consistent 
with gastroenteritis, there was "no clear-cut relationship" 
between those episodes and the veteran's current 
gastrointestinal symptomatology.  In point of fact, the 
veteran was not currently exhibiting any objective 
indications of chronic disability, but only subjective 
complaints of abdominal pain.  Given the entirely normal 
findings on small bowel and ultrasound evaluation, it was the 
opinion of the examiner that the veteran's gastrointestinal 
symptomatology reported during that examination was "not 
related to his military service."

The Board acknowledges that, following a recent VA 
examination by a physician's assistant in August 2000, an 
opinion was offered that the veteran had "always had" mild 
irritable bowel syndrome, and that he "continued" to have 
irritable bowel syndrome.  However, as noted above, a fee-
basis gastroenterologist was of the opinion that the 
veteran's inservice symptomatology had "no clear-cut 
relationship" with his current symptoms.  As a specialist in 
the field of gastrointestinal disorders, the opinion of the 
fee-basis gastroenterologist must certainly be given greater 
weight than that of the aforementioned physician's assistant.  
Accordingly, following a full review of the pertinent 
evidence of record, the Board is unable to reasonably 
associate the veteran's present irritable bowel syndrome, 
first persuasively documented a number of years following 
service discharge, with any incident or incidents of his 
period of active military service.  Under such circumstances, 
service connection for such pathology must be denied.

In addition to the above, the veteran seeks service 
connection for an "undiagnosed disorder" manifested by 
abdominal pain.  However, as previously noted, an award of 
compensation is indicated only where it is shown that the 
veteran exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 C.F.R. § 3.317 (2000).  While in the case at hand, 
the veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, there is no 
indication that, during such service or thereafter, he 
suffered from an "undiagnosed illness" or combination of 
illnesses leading to chronic disability.  To the extent that, 
while in service, the veteran received treatment for what was 
at that time described as gastroenteritis, he did not, in 
fact, suffer from an "undiagnosed illness."  Moreover, recent 
evidence is clearly to the effect that the veteran suffers 
from diagnosed irritable bowel syndrome, and not from some 
undiagnosed disorder manifested by abdominal pain.  Based on 
such findings, the Board is of the opinion that the veteran 
exhibits no objective indications of a chronic 
gastrointestinal disability resulting from an undiagnosed 
illness or combination of undiagnosed illnesses.  
Accordingly, the preponderance of the evidence is against his 
claim and his claim for service connection must be denied.


ORDER

Service connection for a chronic gastrointestinal disorder, 
including an "undiagnosed" disorder manifested by abdominal 
pain, is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

